DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-64 have been cancelled.
Claim Objections
Claim 79 is objected to because of the following informalities:  The claim number is not followed by a period (“claim 79.”).  Appropriate correction is required.

Specification
The substitute specification filed 9/4/2019 has been entered.

The disclosure is objected to because of the following informalities:
Table 1 of the substitute specification filed 9/4/2019 appears to contain errors.  The anti-PSMA x anti-CD28 bispecific antibody bs16430D is disclosed as having the anti-CD28 antibody of mAb14193P2 with HCDR1, HCDR2, and HCDR3 of SEQ ID NOS: 36, 38, and 40, respectively, where the HCFR corresponds to SEQ ID NO: 34.  See also specification paragraphs [0013 and 0015].  None of SEQ ID NOS: 34, 36, 38, and 40 appear to correspond to an anti-CD28 antibody.  At least for example, SEQ ID NO: 34 appears to be identical to SEQ ID NOS: 26 and 50, the HCVR for the anti-PSMA antibody mAb11810P2.  At least for example, SEQ ID NOS: 36, 38, and 40 appear to be identical to SEQ ID NOS: 52, 54, and 56, respectively, for the same anti-PSMA antibody mAb11810P2.  (See at least Table 1.)  Note that a sequence search of these sequences reveal that they correspond to SEQ ID NO: 66 of Kirshner et al. (U.S. Patent 
Applicant is advised that the examiner has not verified sequence correspondence for the nucleic acid sequences in Table 2 or for any other references in the specification.  Applicant is advised to review the sequences, their identification, and the references to sequence identifiers for all sequences throughout the specification.  Applicant is advised that while an error may be identifiable, its correction may not be.  Applicant is cautioned against introducing new matter.  Note that these sequence issues may extend back through the provisional applications that applicant is relying upon for priority.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66-81 and 83-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claims 66-71 are directed to bispecific antibodies having no particular structure but requiring particular biological functions and characteristics.
Claims 72-76 are directed to bispecific antibodies but provide only partial structures for the bispecific antibodies where some of the sequences recited in these claims are erroneous as discussed above.
Claims 77-81 are directed to bispecific antibodies having no particular structure but must compete for binding with partially characterized antibodies recited in the claims where some of the sequences recited in these claims are erroneous as discussed above.
The specification adequately described only one anti-PSMA x anti-CD28 antibody: bs16429D.  See Table 1.  Antibodies bs16430D and bs16431D are not considered to be adequately described because there are clearly sequence errors for these antibodies.  See above and instant claims 83-84.  A single antibody is insufficient to define the genus of anti-CD28 and anti-PSMA antibodies embraced by the claims, particularly those that must have particular biological functions and characteristics or compete for binding.
The structural variability of the claimed genus of bispecific antibodies is large. No reasonable structure-function correlation has been established that is commensurate in scopewith the claims. The specification does not describe representative examples to support the fullscope of the claims.  See AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 111 Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011), and Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 72, 74, 76, 77, 78, 81, and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 72, 74, 76, 77, 78, 81, and 84 recite sequences for the anti-CD28 antibody that appear to correspond to anti-PSMA sequences.  This is confusing.  See objection to specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 65, 68-71, and 78-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kufer et al. (U.S. Patent Application Publication 2005/0136050).
Kufer et al. discloses bi-specific antibodies that binds human CD28 (effector antigen) and human PSMA (target antigen).  See at least abstract; paragraphs [0051, 0053]; and claims 1-3, 13-15, 20, 39, and 44.
Absent evidence to the contrary, the genus of anti-CD28/anti-PSMA bispecific antibodies disclosed by Kufer et al. would have the biological effects required by claims 68-71 and compete with the antibodies recited in claims 78-81 as independent claim 65 requires no particular structure that results in the biological effects or competitive binding.  Any evidence to the contrary will be viewed as evidence that the breadth of the claims is not enabled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 65-71 and 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer et al. (U.S. Patent Application Publication 2005/0136050) in view of Liu et al. (WO 2019/245991), Kirshner et al. (U.S. Patent Application Publication 2017/0051074) and Soulillou et al. (U.S. Patent No. 7,723,482).
Kufer et al. is applied as above.
Liu et al. discloses anti-PSMA and anti-CD28 bispecific antibodies.  Specific anti-PSMA antibodies are disclosed.  See at least abstract; claims 16-19; and paragraphs [0013, 0143].  Basis for these constructs is found in the 62/686,605 provisional application filed 18 June 2018.  See at least claims 33 and 38-39 in the provisional application.  Liu et al. is valid prior art against the instant claims.
Kirshner et al. discloses bispecific antibodies of PMSA and CD3.  The PMSA antibody H1H11810P2 and H1H11838P2 correspond to instant mAb11810P2 and instant mAb11838P2, respectively.  See Table 1 of Kirshner et al. and Table 1 of the instant specification.  EC50 values of 1 pM and between 1-60 nM are disclosed.  See at least paragraphs [0136, 0169].
Soulillou et al. discloses anti-CD28 antibodies and hybridomas that produce them.  The antibodies bind human CD28. The antibodies can be used in bispecific antibody constructs.  See at least abstract, Figure 1, claims, Example 7, and column 3, lines 30-43.
It would have been obvious for one of ordinary skill in the art at the time of the invention to make a bispecific antibody that binds human PSMA and human CD28 as suggested by Kufer et al. and Liu et al.  Liu et al. and Kirshner et al. provide suitable anti-PSMA antibodies and Soulillou et al. provides suitable anti-CD28 antibodies.  The prior art teaches the usefulness of 

Absent evidence to the contrary, anti-CD28/anti-PSMA bispecific antibodies suggested by the prior art would have been expected to have the biological effects required by claims 68-71 and compete with the antibodies recited in claims 78-81 as independent claim 65 requires no particular structure that results in the biological effects or competitive binding.  This would be particularly true for those having the anti-PSMA antibodies of Kirshner et al. as they correspond to the anti-PSMA antibodies of the instant application.  The prior art to Kirshner et al. discloses the desirability of making bispecific antibodies with picomolar and nanomolar EC50 values.  Any argument or evidence to the contrary will be viewed as evidence that the breadth of the claims is not enabled.


The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (U.S. Patent Application Publication 2009/0297438) discloses a multispecific molecule having anti-PSMA binding specificity, anti-Fc binding specificity, and anti-CD28 binding specificity.  See at least paragraph [00275].
Murphy et al. (U.S. Patent Application Publication 2020/0199233) discloses bispecific anti-MUC16 x anti-CD28 antibodies.  See at least abstract and claims.  It is not prior art against the instant claims.

Skokos et al. (U.S. Patent Application Publication 2020/0299388) discloses bispecific anti-EGFR x anti-CD28 antibodies.  See at least abstract and claims.  It is not prior art against the instant claims.

Claim 82 is allowable.  The prior art of record does not disclose a bispecific antigen-binding molecule having the sequences recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Marianne P Allen/
Primary Examiner, Art Unit 1647

mpa